Citation Nr: 0814988	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  02-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as due to a neck injury, sustained on August 13, 
1999.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and D.J.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to June 1966 
and from May 1969 to April 1975.  He subsequently served in 
the Army National Guard.  He was serving on active duty for 
training on August 13, 1999, when he sustained a neck injury 
for which service connection has been established.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2002, the 
veteran was afforded a Travel Board hearing with the 
undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.  In November 2005, the Board denied 
the veteran's claim.  The veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  Both parties later filed a Joint Motion for Remand, 
which the Court granted in April 2006, vacating the November 
2005 Board decision.  This claim was returned to the Board in 
October 2006 and was remanded for additional evidentiary 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status for several years, and that 
it has already been remanded in the past.  Consequently, the 
Board wishes to assure the veteran that it would not be 
remanding this case again unless it was essential for a full 
and fair adjudication of his claim.

In October 2006, the Board remanded this claim to the RO for 
a VA orthopedic examination in order to identify the nature 
and severity of the claimed low back disability; and for a 
medical opinion, with complete rationale, concerning the 
medical questions presented in this case.  Again, this remand 
conferred upon the veteran the right, as a matter of law, to 
complete compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The October 2006 Board remand instructed the RO/AMC to 
schedule the veteran for a VA specialty examination with (if 
possible) at least two examiners with appropriate expertise.  
The examiners were then to provide a medical opinion, with 
complete rationale, as to whether it was at least as likely 
as not (50 percent or greater probability) that any current 
low back disability is etiologically related to, or was 
permanently aggravated by, the August 1999 injury or any 
other accident or injury in service.

The veteran was provided with a new VA examination in October 
2007.  The Board notes that the examination was performed by 
only one examiner without any explanation as to why an 
additional qualified examiner was not included, as requested 
by the October 2006 Board remand.  Most importantly, however, 
the examiner failed to address the veteran's intercurrent 
injury in 1992, where [based on his own account in the Social 
Security Administration examination report] during the course 
of his employment at Latrobe Steel, he slipped and fell on 
icy steps and injured his back.  The examination report was 
not based on the full evidence of record.  This claim must be 
remanded to address this matter.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records, VA and 
non-VA, covering the period from May 
2007 to the present, should be obtained 
and added to the claims file.

2.  The veteran should be provided a new 
VA orthopedic opinion by at least two 
examiners with appropriate expertise.  
If a second or third examiner is not 
available, this must be memorialized in 
the record.  The examiners should 
affirmatively state that pertinent 
documents in the claims file were 
reviewed in conjunction with the medical 
opinion.  In particular, the examiners 
must address the veteran's low back 
injuries in 1988 and in 1992.  

Based upon the review of the claims 
file, the VA examiners should provide a 
medical opinion, with complete 
rationale, as to whether it is likely 
(greater than 50 percent probability), 
unlikely (less than 50 percent 
probability),or at least as likely as 
not (50 percent or greater probability) 
that any current low back disability is 
etiologically related to, or was 
permanently increased in severity beyond 
the natural progression by the August 
1999 injury or any other incident in 
service.

The examiner(s) should also comment on 
the May 2004 and March 2005 medical 
opinions regarding etiology and 
reconcile them, to the extent possible, 
with the current opinions.

The RO/AMC must ensure that there has 
been full compliance with these remand 
directives by the Board.  See Stegall, 
supra.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007)



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

